The defendant, a negro man, was indicted by the grand jury of Fulton County for two offenses growing out of his conduct toward a white woman. One of the charges was that he did use, without provocation, obscene and vulgar language to the female, in that he did propose to her to have immoral sexual intercourse with him. The other charge was that during the course of such proposal he did unlawfully assault and beat her. We do not think it would serve any good purpose to relate the evidence in detail here. The indictments were transferred from the superior court to the criminal court of Fulton County. A jury convicted the defendant on both indictments. He obtained a writ of certiorari to the superior court. On the hearing of the writ the superior court overruled and dismissed it. On this judgment he assigns error on the general grounds only. The cases were tried together, but separate bills of exception were procured to this court. We are treating the cases together. The evidence as applied to each indictment is sufficient to sustain the verdict in each case, and therefore the court did not err in overruling and dismissing the writ of certiorari in each case, and the verdict of the lower court in each case is hereby
Affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED DECEMBER 5, 1944.